DETAILED ACTION
Claims 1-19 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 4, 2021 has been entered and considered by the examiner. By the amendment, claims 1, 13 and 19 are amended.
In light of the amendments made, the 35 USC 112 rejection is withdrawn. 
In light of the amendments made, the previous prior art rejection 35 USC 103 is withdrawn. 


Response to Arguments
6.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 


Response to 35 USC 101 arguments

7.           Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant’s arguments page 10-11
To the extent that the pending claims recite any judicial exception, it is respectfully submitted that any such exception is integrated into a “practical application of that exception” to meet step 2A of the Office's patent eligibility framework. See 2019 Revised Patent Subject Matter Eligibility Guidance. For example, 

Examiner’s response
The applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper (or mental process) or the “mathematical concepts” of abstract ideas. The examiner consider the amended claims still falls under a mental process or mathematical concepts but for the recitation of generic computer components. When determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation (see MPEP 2106.05(h)). See, e.g., Bilski  The method of reconstructing a field source of an array antenna based on dipoles was merely an incidental or token addition to the claim that did not alter or affect how the process steps of measurements and calibrations needs to be done to find out the array element where the failure or error occurs. 




Applicant’s argument page 10-11
Moreover, it is respectfully submitted that the claims recite a “technological improvement” under step 1 of the Office's patent eligibility framework. See Enfish, LLC v. Microsoft Corp,, 822 F.3d 1327 (Fed. Cir. 

Examiner’s response
Examiner found all the steps are mental process or mathematical concepts and can be performed using the computer tool so there is no technological improvement. The claim limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Unlike the claims in Enfish, LLC v. Microsoft Corp,, 822 F.3d 1327 (Fed. Cir. 2016) and McRO, Inc, v. Bandai Namco Games America Inc., 837 F.3d 1299 


Claim Rejections - 35 USC §101
8.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.        Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
Federal Register / Vol. 79, No. 241 / Tuesday, December 16, 2014 / Rules and Regulations
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-6 are directed to method or process, which falls on the one of the statutory category.
Claims: 7-12 are directed on the non-transitory computer-readable media, which is the manufacture and falls on the one of the statutory category.
Claims 13-18 are directed to system or machine, which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 13 and 19 recites: 
reconstructing a field source of an array antenna based on dipoles amounts(Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea)

S2, defining a radiation aperture of the array antenna as a total reconstruction plane, and defining an aperture field of each individual array element of the array antenna as a reconstruction planes of array elements, placing at least one dipole in each reconstruction plane to constitute a first initial reconstruction array X; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea)

S3,  constructing a first transmission matrix T such that T.X = F, wherein the first transmission matrix T is determined by a frequency of the array antenna, positions of the dipoles in the first initial reconstruction array X and positions of the N measuring points; (Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical relationship or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical relationship or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)

S4, performing an iterative calculation according to a first target function µtotal, wherein in each iteration, parameters of the dipoles are changed and the first initial reconstruction array X is updated accordingly, and obtaining a first final reconstruction array X’ when the value of µtotal is less than a first preset value, wherein the first target function is used to calculate the difference  (Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical equation or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical equation or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)

S5,    supplementing dipoles in the total reconstruction plane on the basis of the first final reconstruction array X’ to constitute a second initial reconstruction array Y; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.) 

S6,    constructing a second transmission matrix T’ such that T'.Y = F, wherein the second transmission matrix T’ is determined by the frequency of the array antenna, positions of the dipoles in the second initial reconstruction array Y and the positions of the N measuring points; (Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical relationship or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical relationship or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
and
µ1total wherein wherein in each iteration, parameters of the dipoles are changed in each iteration and the second initial reconstruction array 7 is updated accordingly, and obtaining a second final reconstruction array Y’ when the value of µ1total is less than a second preset value, wherein the second target function µ1total is used to calculate the difference between the radiation field of the second initial reconstruction array Y at the N measuring points and the measured data at the N measuring points, and the second preset value is an iteration termination condition determined according to accuracy requirements. (Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical equation or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical equation or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1, 13 and 19 recites the additional elements of “measuring a radiation field of the array antenna at N measuring points to obtain a data matrix F, where the N measuring points are located at a radiation near-field or a radiation medium-field of the array antenna” which is recited at a high level of generality (i.e., as a general means of gathering data matrix of the radiation field), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim 13 contains the additional elements of processor and memory which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Also, the additional elements of non-transitory computer readable memory and memory in claim 19 are recited at a high-level of generality and amounts to no more  See MPEP 2106.05(f))). Thus, the claims 1, 13 and 19 are directed to abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of measuring a radiation field of the array antenna at N measuring points to obtain a data matrix F is recited at a high level of generality (i.e., as a general means of gathering data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). Additionally, the additional elements of processor, memory and non-transitory computer-readable media which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). Thus, the claims 1, 13 and 19 are not patent eligible. 

Claims 2 and 14 further recites wherein the parameters of the dipoles in S4 and S7 comprise at least one or more selected from the number of the dipoles, the positions of the dipoles or a polarization mode of the dipoles. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Claims 2 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical 

Claims 3 and 15 further recites first target function is µtotal =            
                
                    
                        ∑
                        
                            t
                            =
                            0
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    
                                        F
                                        -
                                        (
                                        T
                                        i
                                         
                                        .
                                         
                                         
                                        X
                                        i
                                        )
                                    
                                    
                                        F
                                    
                                
                            
                        
                    
                
            
        . Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical equation or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical equation or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Claims 3 and 15, therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Thus, Claims 3 and 15 are not patent eligible.

Claims 4 and 16 further recites second target function is µ1total =            
                
                    
                        ∑
                        
                            t
                            =
                            0
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    
                                        F
                                        -
                                        
                                            
                                                (
                                                T
                                            
                                            
                                                i
                                            
                                            
                                                1
                                            
                                        
                                        .
                                         
                                         
                                        Y
                                        i
                                        )
                                    
                                    
                                        F
                                    
                                
                            
                        
                    
                
            
        . Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical equation or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical equation or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Claims 4 and 16, therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Thus, Claims 4 and 16 are not patent eligible.

Claims 5-8 and 17 further recites wherein in S2, one dipole is placed in the reconstruction plane of each array element to constitute the first initial reconstruction array X. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional 


Claims 9-12 and 18 further recites wherein in each iteration, relative positions among individual dipoles remain unchanged. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.
Thus, claims 9-12 and 18 are not patent eligible.




Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.      All claims 1-19 are rejected
:
Z. Yu et al., "An Improved Dipole-Moment Model Based on Near-Field Scanning for Characterizing Near-Field Coupling and Far-Field Radiation From an IC," in IEEE Transactions on Electromagnetic Compatibility, vol. 55, no. 1, pp. 97-108, Feb. 2013, doi: 10.1109 (Year: 2013)
Discussing an array of electric and magnetic dipole moments is used to reproduce the field distributions in a scanning plane above an IC and also discusses on improved dipole-moment model for addressing radio-frequency interference issues where near-field noise coupling needs to be accurately analyzed.
Ren, Xiao, "A new equivalent dipole-moment source reconstruction method for IC radiated emissions based on near-field scanning" (2015). Masters Theses. 7477. https://scholarsmine.mst.edu/masters_theses/7477 (Year: 2015) 20200065123 A1   Yang; Shao-Wen et al.
Discussing new dipole-moment model based on near-field scanning for representing equivalent IC radiation emissions on a PCB (Print Circuit Board)
M. Serhir, P. Besnier and M. Drissi, "Antenna Modeling Based on a Multiple Spherical Wave Expansion Method: Application to an Antenna Array," in IEEE Transactions on Antennas and Propagation, vol. 58, no. 1, pp. 51-58, Jan. 2010, doi: 10.1109/TAP.2009.2036284. (Year: 2010).
Discussing the spherical near-field (NF) data (measured or computed) to ascertain an equivalent set of infinitesimal dipoles placed over the main antenna aperture.

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/
 Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128